 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDttally equivalent positions, without loss of seniority or other rights and privileges,and make' them whole for any loss of pay they may have suffered by paying to eachof them a sum of money equal to that which he would have earned from May 9,1957, to the date of the Respondent's offer of reinstatement, less his net earningsduring said period, and in a manner consistent with Board policy as set out inF W Woolworth Company(90 NLRB 289) andCrossett Lumber Company(8NLRB 440)Itwill further be recommended that the Respondent, upon reasonable request,make available to the Board and its agents all payroll and other records pertinent toan analysis of the amount due as back paySince the violations of the Act which the Respondent committed are persuasivelyrelated to other unfair labor practices proscribed by the Act, and the danger of theircommission in the future it is to be anticipated from the Respondent's conduct in thepast, the preventive purposes of the Act will be thwarted unless the recommendationsare coextensive with the threatIn order to make more effective the interdependentguarantees of Section 7 of the Act, to prevent a recurrence of unfair labor practices,and thereby minimize industrial strife which burdens and obstructs commerce, andthus effectuate the policies of the Act, it will be recommended that the Respond-ent cease and desist from infringing in any manner upon the rights guaranteed by Sec-tion 7 of the ActUpon the basis of the foregoing findings of fact, and upon the entire record, theTrial Examiner makes the followingCONCLUSIONS OF LAW1United Steelworkers of America, AFL-CIO, is a labor organization within themeaning of Section 2 (5) of the Act2 By discriminating in regard to the hire and tenure of employment of eightemployees, as found herein, thereby discouraging membership in and activity onbehalf of the above-named labor organization, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (3) oftheAct.3All production, maintenance, and shipping room employees employed at theRespondent's plant excluding clerical employees, professional employees, guards,and supervisors as defined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.4United Steelworkers of America, AFL-CIO, was on March 13, 1957, and atall times since has been the exclusive representative within the meaning of Section 9(a) of the Act of all employees in the aforesaid unit for the purposes of collectivebargaining5By refusing to bargain collectively with the aforesaid labor organization as theexclusive bargaining representative of the employees in the appropriate unit, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (5) of the Act6By interfering with, restraining, and coercing employees in the exercise of rightsguaranteed in Section 7 of the Act, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) of the Act7 The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act[Recommendations omitted from publication IPetroleum Chemicals,Inc.andUnited Plant Guard Workers ofAmerica, Petitioner.Case No 15-RC-1781August 26, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John H Immel, Jr, hearingofficerThe hearing officer's rulings made at the hearing are free,from prejudicial error and are hereby affirmed121 NLRB No 78 PETROLEUM CHEMICALS, INC.631Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning]..Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The Employer contends that the Petitioner is not qualified torepresent a unit of guards because, in substance, (1) the record failsaffirmatively to establish that the Petitioner is not still indirectlyaffiliated with the CIO (now the AFL-CIO) with which it was atone time affiliated; and (2) the Petitioner admits to membership em-,ployees other than guards in view of the provision in its constitutionpermitting members promoted to minor supervisory positions, whodo not have the power to hire or discharge, to retain their membershipat the discretion of the Local Union.We find no merit in these con-tentions.As to (1), the Board has considered the evolution of thePetitioner from an affiliate of the CIO to an independent union andhas held that it was not affiliated directly or indirectly with anyorganization which admits to membership employees other thanguards,' and there is nothing in the instant record warranting a dif-ferent conclusion.As to (2), as it is clear that the promotions envis-aged by the Petitioner's constitution are to supervisory guard posi-tions, the fact that such individuals may retain their membershipdoes not disqualify the Petitioner as a representative of guards.We find, accordingly, that the Petitioner, a labor organizationclaiming to represent employees of the Employer, is qualified underSection 9 (b) (3) of the Act to represent a unit of guards.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent all plant-protection employees,including guards, guard sergeants, firemen, fire lieutenants, andsafety inspectors at the Employer's Lake Charles, Louisiana, plant.The Employer contends that the unit is inappropriate because allemployees in the proposed unit are supervisors, and the safety inspec-tors are also technical employees.The Employer employs 4 guard sergeants and 10 guards.A guardsergeant is assigned to each shift, and there may be as many as fourguards assigned to .a shift.The guard sergeants are stationed at themain gate to, the Employer's premises where they check people in andout of the premises.plant to unauthorized persons; to check plant identification badges;1 SeeChrysler Corporation,79NLRB462;General Motors Corporation,80 NLRB 317,InternationalHarvester Company,81NLRB374;Mack Manufacturing Company,108NLRB 1181. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDand to see that employees check time clocksDuring the day shiftguards are stationed at four other gates where they perform thesame duties which guard sergeants perform at the main gateOn theother shifts guards make rounds of the plant property, maintain orderand enforce traffic and safety rulesGuard sergeants and guards arearmed and wear a distinctive uniformThey perform no productionor maintenance dutiesFrom the foregoing it is clear and we findthat the guards and guard sergeants are guards within the meaningof Section 9 (b) (3) of the Act 2We find no merit in the Employer's contention that guard sergeantsand guards are supervisors because, in the performance of their policefunction, they have authority to direct others to open packages, and toenforce traffic and safety regulationsThe authority to direct othersin enforcing plant rules is an exercise of police power normally vestedin employees assigned to plant-protection duties and as such is not anexercise of supervisory power in relation to the duties of those beingdirected, as envisaged in Section 2 (11) of the ActNor do we find,on the basis of the record, that guard seigeants are supervisorsAl-though the record shows that the guard sergeants may recommenddisciplinary action, it does not disclose the weight, if any, accorded tosuch recommendation by the EmployerThe record does show, how-ever, that guard sergeants may neither hire, discharge, or promoteguards, nor make recommendations to the Employer in these mattersNor does it appear that their direction of the guards is other thanroutineWe find, accordingly, that the guard sergeants are not super-visors and shall include them in the unitThe Employer also employs a fire captain, 4 fire lieutenants and 5firemenTheir primary duty is to protect the Employer's plant andequipment from fireThey operate fire-fighting equipment and in-spect fire-prevention and fire-fighting equipment to see that it is inproper working conditionThey also make rounds to inspect prop-ertyAs it does not appear from the record that these inspectionsinvolve the performance of guard duties, and as it does not otherwiseappear that the firemen perform any guard duties, we find that theyare not guards and we shall therefore exclude them from the unit'The Employer employs five safety inspectors in the plant-protectiondepartmentThese individuals are trained in the processes involvedin the manufacture of the Employer's productsIn the performanceof their main duties they test the air where certain "hot work" is to beperformed and if conditions are safe they issue a "hot-work" permitSafety inspectors enforce safety regulations, administer first aid, andoccasionally on request relieve guards for short periods of time, if2Walterborc Manufacturing Corporation,106 NLRB 1383g The Woodman Company Inc,119 NLRB 1784 In view of our finding herein, it isunnecessary to determine whether, as contended by the Employer,the firemen aresupervisors RADIO CORPORATION OF AMERICA633their other duties permit.As it appears that any guard duty per-formed by safety inspectors is sporadic 4 and as their authority toenforce safety regulations does not make them guards within themeaning of the Act,' we find that the safety inspectors, like the fire-men, are not guards and we shall exclude them from the unit.'We find that the following employees at the Employer's LakeCharles, Louisiana, plant constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act :All guard sergeants and guards, excluding all other employees andsupervisors as defined in the Act.5.The Employer opposes an immediate election, and contends thatthe petition should be dismissed, on the ground that as a result of theconstruction of new plant facilities in which it is engaged the plant-protection department may be changed, and the unit may be alteredand become nonrepresentative.At the hearing and in its brief, theEmployer was unable to state with exactitude what changes would bemade and admitted that the nature of the changes in the plant-protec-tion department are speculative.Moreover, it appears from the rec-ord that the additional facilities under construction at the time ofthe hearing will be in operation before the election is held herein. Inthese circumstances we find no merit in this contention and shall directan immediate election.[Text of Direction of Election omitted from publication.]4 SeeBarrettDivision,Allied ChemicalADye Corporation,116 NLRB 1649, 1652,footnote 5.McDonnell Aircraft Corporation,109 NLRB 967,968-969In view of our finding herein, it is unnecessary to determine whether, as the Employercontends,the safety inspectors are supervisors or technical employees.Radio Corporation of AmericaandUnited Electrical,Radio andMachine Workers of America(UE), Ind., Petitioner.Case No.4-RC-3598.August 96, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Seymour X. Alsher,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andFanning].121 NLRB No. 85.